Citation Nr: 9933740	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-06 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed skin disorder, 
to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the RO.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim of service connection for a skin disorder.


CONCLUSION OF LAW

The claim of service connection for a skin disorder is not 
well grounded.  38 U.S.C.A. §§ 5107(a) (West 1991 & Supp. 
1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from November 1966 to 
September 1968.  His service medical records are negative for 
any findings, complaints or diagnosis of a skin disorder.  A 
September 1968 service separation examination report shows 
the veteran denied a history of skin diseases.  Physical 
examination at that time revealed he had normal skin.

In March 1997, the veteran filed a claim of service 
connection for a skin disorder.  He claimed he had skin 
rashes due to exposure to chemical agents in Vietnam.

In support of his claim, he submitted outpatient treatment 
notes showing he received treatment for skin problems twice 
in 1988 and once in 1989.  The impression given during that 
time was seborrheic dermatitis vs. psoriasis.  

A March 1997 outpatient treatment report reveals the veteran 
complained of having skin rashes which affected the scalp, 
eyebrows and chest, as well as any other area where there was 
hair.  Physical examination of the skin revealed an 
erythematous scaly process of the face, chest, scalp and 
upper back with some pustule-papules.  The examiner reported 
the veteran's skin rash had been present since Vietnam.  The 
diagnosis was seborrheic dermatitis with secondary bacterial 
pyoderma and actinic keratoses.

A separate March 1997 VA report of medical examination noted 
the veteran had a scaly rash on his neck and around his 
hairline.  The report indicated the rash had been present 
since Vietnam.  Additionally, the report indicated a 
diagnosis of psoriasis, but stated that the veteran's skin 
condition might also be due to a fungal infection.  

An additional March 1997 VA report of medical examination 
noted erythematous and scaly skin eruptions on the veteran's 
scalp and elbows.  The report listed a diagnosis of psoriasis 
and noted that the prognosis for the disorder was "[u]sually 
chronic."

In a March 1997 statement, the veteran's wife reported the 
veteran had no skin disease prior to service and that he had 
a skin condition when he got out of the service.  She 
asserted the veteran developed a fungus due to Vietnam 
service.  The veteran's sister, in a March 1997 statement, 
related the veteran did not have a skin condition prior to 
entering the service but that he had one when he returned 
from Vietnam.

In a March 1998 substantive appeal, the veteran stated that 
"[p]rior to going to Vietnam, I never had any type of skin 
problem."  He also stated that while in Vietnam he had 
noticed helicopters spraying chemicals and that he had been 
in the direct line of where the chemicals had been sprayed.  
He reported that during several operations in the "Lee Hon 
Fang Forest" he had noticed herbicides dripping off the 
leaves.  He claimed he began having problems with his skin 
when he came back to the states.  He asserted that his skin 
disorder was due to being in Vietnam, as well as due to the 
chemicals he had been exposed to while in Vietnam.


II.  Analysis

The veteran contends that he has a skin disorder due to 
exposure to Agent Orange while in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
law also provides that a veteran who served in Vietnam, and 
has one of the specified Agent Orange diseases, is presumed 
to have been exposed to certain herbicide agents (e.g., Agent 
Orange), and service incurrence for the specified diseases 
will be presumed based on such exposure to such agents during 
Vietnam service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).  Aside from these presumptive provisions, service 
connection may be established by satisfactory proof of direct 
service connection.  McCartt, supra. 

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim that is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The Board notes service medical records are negative for a 
finding of a skin disorder.  On September 1968 service 
separation examination, he had normal skin.  Post-service 
medical records show he was first treated for a skin disorder 
in 1988, more than 20 years following service.  Reports from 
1988 to 1997 show he was diagnosed as having psoriasis, 
seborrheic dermatitis vs. psoriasis, actinic keratoses and a 
possible fungus infection.  These conditions are not listed 
among the conditions which are subject to presumptive service 
connection based on Agent Orange exposure.  The only skin 
disorders subject to such presumption are chloracne (or other 
acneform disease with chloracne) and porphyria cutanea tarda.  
Thus the claim for service connection under the legal 
authority concerning the Agent Orange presumption is not well 
grounded.  Brock v. Brown, 10 Vet.App. 155 (1997).

Aside from such legal authority, service connection might be 
established if the veteran's current skin condition was 
otherwise linked to service including reported Agent Orange 
exposure.  However, for a well-grounded claim on this basis, 
there would have to be competent medical evidence linking the 
condition to service.  McCartt, supra.  The veteran has 
submitted no such medical evidence of causality, and thus his 
claim is not well grounded.  His assertion and the assertions 
of his family members to the effect that the rash he 
developed since service is related to his Vietnam service, 
including exposure to Agent Orange, is insufficient for the 
purpose of establishing a well-grounded claim of service 
connection.  As lay people, they are not competent to offer 
medical opinions regarding diagnosis or causation.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).  Moreover, although 
physicians of record report the veteran as having a skin 
disorder since service, no physician of record has related 
such skin disorder to service, including exposure to Agent 
Orange.  For these reasons, this claim of service connection 
must be denied as not well grounded.


ORDER

The claim of service connection for a skin disorder is denied 
as not well grounded.  



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals






